DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/946,458, now US Patent no. 11,446,489, filed 23 June 2020, which is a continuation of US Patent Application no. 15/855,117, now US Patent no. 10,722,709, filed 27 December 2017, which is a continuation of US Patent Application no. 15/439,415, now US Patent no. 9,884,187, filed 22 February 2017, which is a continuation of US Patent Application no. 15/160,468, now US Patent no. 9,610,442, filed 20 May 2016 which claims the benefit of priority from US Provisional Application nos. 62/171,549 and 62/165,037 respectively filed 5 June 2015 and 21 May 2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,446,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘486 patent recites limitations that read over and anticipate each and every limitation of the present invention.  For instance, claims 1 and 5 of the ‘486 contains the limitations found in present claim 1 pertaining to establishing and configuring a processor of a first signal generator to generate a stimulation signal effective at modulating a pelvic floor disorder such as a voiding event (claim 5 of the ‘486 patent) by applying the stimulation signal to a saphenous nerve.  The stimulation is applied to a portion of the saphenous nerve.  In view of this overlap of features, the present invention is not considered to be mutually exclusive over the ‘486 patent.  
	With respect to the present depending claims, similar overlap is considered evidenced by the depending claims of the ‘486 patent.  For instance, claims 12 of the ‘489 patent recites features related to satisfaction of the treatment criterion for the person or patient population suffering from the disorder being treated.  Claims 13-16 of the ‘486 patent recite features of the implant location with respect to features of the leg and knee.  Other dependent claims recite the recited aspects of disorders which may be treated by the technique, as well as specific locations for electrode placement, and electrode type.  Claim 17 of the ‘486 recites features of a second pulse generator/stimulator.  
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,610,442. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘442 patent recites structural limitations that read over and anticipate each and every limitation of the present invention.  Claim 1 of the ‘442 patent describes the stimulation system comprising a processor capable of operating a signal generator with similar stimulation parameters effective for treating a bladder dysfunction by stimulating the saphenous nerve.  The claim also describes a first neurostimulator coupled to the processor for delivering stimulation signals to the saphenous nerve.  The only difference between the present invention as the ‘442 is with respect to the intended use of the system to treat a voiding dysfunction of the bladder.  However, as this is intended use, the recited structure must only be capable of being used in the intended manner, wherein the structure of the ‘442 is capable of providing therapeutic treatment in the manner claimed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggs, II (US Publication no. 2010/0152808 — hereinafter Boggs).	In regard to claim 1, as a preliminary matter, it is noted that the claims recite "adapted to" or "adapted for" and “whereby” clauses in a structural system claim, such that the first stimulator is "adapted to be positioned below the knee of the patient and adjacent to a portion of a saphenous nerve of the patient for stimulation the saphenous nerve, whereby the bladder activity is modulated.” In accordance with MPEP 2111.04, such clauses do not limit the claim scope to the particular function performed, and merely suggest optional functionality since the claim does not introduce any structure that positively recites and limits the features of the invention for exclusive as intended. Absent limiting structural features, limitations following said clauses will be interpreted as recitations of intended use, wherein prior art will be evaluated based on its capability of performing and its suitability for the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Systems and apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 I, Il).	Boggs discloses systems and methods to place one or more leads in tissue to provide neuromodulation of nerves. The system includes one or more electrode leads for placement in proximity to target nerves for therapeutic purposes. The leads, as conventionally known, provide electrical stimulation pulses to target nerves produced by a controller and pulse generator that generate simulation signals according to a stimulation protocol (i.e., defined stimulation parameters) (para 186-193). The leads are connected to an implanted pulse generator. The implanted pulse generator may be controlled by an external controller. The external controller is considered to be the stimulation module as claimed, and to encompass conventionally known circuitry (e.g., a processor or microcontroller) for controlling operations and for providing the stimulation protocol output by the pulse generator. The implanted pulse generator is considered to comprise the first neurostimulator, and the electrode bearing lead is considered to comprise the at least one stimulator for positioning near the target nerve and delivering the stimulation signal generated by the pulse generator.	The system of Boggs provides a stimulation protocol defined by a predetermined combination of frequency and amplitude in order to achieve the desired therapeutic effect at the target tissue. The pulse generator of Boggs is capable of providing a stimulation frequency in the range of 1 Hz to 300 Hz (para 191-196), and may be used to stimulate any target nerve, including the branch of the femoral nerve known as the saphenous nerve (para 120, 125, 181, 185, 200, 204).	It is noted that Boggs applies neurostimulation therapy to treat pain. However, the structure of the system used by Boggs is considered capable of performing the claimed intended use since 1. Boggs includes the relevant hardware for generating and delivering electrical stimulation pulses to a target location near a nerve, 2. Boggs teaches that a target nerve location may be the saphenous nerve branch of the femoral nerve, and 3. and is capable of outputting stimulation frequencies in the range as required by the present invention. In view that Boggs recites similar structure with similar performance capabilities and characteristics as claimed, it is considered that Boggs renders the present invention obvious. Modification of Boggs for the claimed intended use is considered to have been obvious to one of ordinary skill in the art at the time the invention was filed since Boggs substantially describes the structure as claimed, and the modification is considered to comprise using a known device according to its disclosed operating parameters with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        9 November 2022